Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deinenger et al. (6,644,169).  Deinenger et al. discloses (claims 1 and 8) a control system for construction machinery (fork lift truck, for example), with a hydraulic cylinder 25 operable by a working oil discharged from a hydraulic pump (not shown), a control valve 26 arranged between the hydraulic pump and the hydraulic cylinder 25 to control an operation of the hydraulic cylinder according to a position of a spool therein, the control valve 26 having a first spool position (I) for draining the working oil discharged from a chamber of the hydraulic cylinder to a drain tank (reservoir), and a pressure compensated valve 38 installed in a return hydraulic line through which the working oil discharged from the control valve 26 at the first spool position (I) is drained to the drain tank, the pressure compensated valve being configured to control a flow rate of the working oil passing through the pressure compensated valve 38 according to a pressure difference between a front end and a rear end of the control valve, (claims 2 and 8) wherein an (claim 3) the chamber is a rod side chamber of the hydraulic chamber (col. 8, lines 51-53, col. 9, lines 6-13), (claim 4) the hydraulic cylinder includes an arm cylinder 25, (claim 5) a valve body of the pressure compensated valve 38 is formed in a valve body of the control valve 26 (figure 2) or in another valve body separate from the valve body of the control valve, (claims 6 and 8) the pressure compensated valve includes a compensation spring 40 that is connected to a compensation spool and is configured to compensate the pressure difference between the front end and the rear end of the control valve by a spring force, (claims 7 and 8) the working oil is drained to the drain tank through a return passage 32, a tank passage 11 and a tank port T that are selectively in communication with each other by a valve spool of the control valve 26, and the return passage 32, the tank passage 11 and the tank port T constitute at least a portion of the return hydraulic line, and an inlet of the pressure compensated valve is in communication with a second pilot line that is in communication with the return passage 32 and an outlet of the pressure compensated valve is in communication with the tank passage 11.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing a control system for construction machinery with a pressure compensated valve in the return line.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-8648.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
September 29, 2021